United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 25, 2022                  Decided July 26, 2022

                        No. 20-1370

   ADVOCATES FOR HIGHWAY AND AUTO SAFETY, ET AL.,
                    PETITIONERS

                             v.

FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION, ET AL.,
                  RESPONDENTS

   OWNER-OPERATOR INDEPENDENT DRIVERS ASSN., INC.,
                    INTERVENOR


        On Petition for Review of a Final Rule of the
        Federal Motor Carrier Safety Administration



    Adina H. Rosenbaum argued the cause for petitioners.
With her on the briefs was Scott L. Nelson.

    Brian J. Springer, Attorney, U.S. Department of Justice,
argued the cause for respondents. With him on the brief were
Brian M. Boynton, Principal Deputy Assistant Attorney
General, Abby C. Wright, Attorney, John E. Putnam, Deputy
General Counsel, U.S. Department of Transportation, Paul M.
Geier, Assistant General Counsel for Litigation and
Enforcement, and Peter J. Plocki, Deputy Assistant General
Counsel for Litigation and Enforcement.
                              2

     Paul D. Cullen, Jr. argued the cause for intervenor
Owner-Operator Independent Drivers Association, Inc. in
support of respondents. With him on the brief was Charles R.
Stinson.

    Before:   ROGERS, MILLETT, and KATSAS, Circuit Judges.

    Opinion for the Court filed by Circuit Judge MILLETT.

     MILLETT, Circuit Judge: In 2020, the Federal Motor
Carrier Safety Administration modified its regulations
governing the maximum hours that commercial motor vehicle
operators may drive or operate within a certain timeframe.
Hours of Service of Drivers, 85 Fed. Reg. 33,396 (June 1,
2020) (“Final Rule”). The International Brotherhood of
Teamsters, a labor union representing commercial truck
drivers, and three national nonprofit organizations petitioned
for review. They argue that the Final Rule was arbitrary and
capricious for failing to grapple with the safety and driver-
health consequences of changes to recordkeeping rules for
short-haul commercial vehicle drivers and break requirements
for long-haul drivers.

    Because the modifications to the hours-of-service rules
were sufficiently explained and grounded in the administrative
record, we deny the petition.

                               I

     For almost a century, the federal government has regulated
the work hours of commercial truck drivers and operators of
other commercial motor vehicles. See 49 U.S.C. § 31132(1)
(defining “commercial motor vehicle”); 49 C.F.R. § 350.105
(same). One such limitation is a cap on the time that such
                                3
drivers can work or drive within a particular time frame.
Hours-of-service rules also often limit the distance that can be
driven during those time periods and impose recordkeeping
requirements to enforce compliance.

     The Federal Motor Carrier Safety Administration
(“Administration”) is the agency currently charged with
regulating the safe operation of commercial vehicles. 1
Congress established the Administration in 1999 because the
“rate, number, and severity of crashes involving motor carriers
in the United States [were] unacceptable.” Motor Carrier
Safety Improvement Act of 1999, Pub. L. No. 106-159, § 3(1),
113 Stat. 1748, 1749. Because of that safety concern,
Congress charged the Administration with making the
“maintenance of safety * * * the highest priority” in its
regulatory decisionmaking, “recognizing the clear intent,
encouragement, and dedication of Congress to the furtherance
of the highest degree of safety in motor carrier transportation.”
49 U.S.C. § 113(b). At the same time, before promulgating
regulations, the Administration must consider the “costs and
benefits” of its proposals “to the extent practicable and
consistent with the purposes of” federal legislation on
commercial motor vehicle safety. 49 U.S.C. § 31136(c)(2),
(c)(2)(A); see Motor Carrier Safety Act of 1984, Pub. L. No.
98-554, §§ 201, 206, 98 Stat. 2832, 2834.

    The Administration is tasked with              promulgating
regulations that “[a]t a minimum” ensure that:


    1
        This authority previously lay with the Interstate Commerce
Commission, and then the Federal Highway Administration. See
ICC Termination Act of 1995, Pub. L. No. 104-88, § 408, 109 Stat.
803, 958; Owner-Operator Indep. Drivers Ass’n v. Federal Motor
Carrier Safety Admin., 494 F.3d 188, 193 (D.C. Cir. 2007).
                              4
    (1) commercial motor vehicles are maintained,
    equipped, loaded, and operated safely;

    (2) the responsibilities imposed on operators of
    commercial motor vehicles do not impair their ability
    to operate the vehicles safely;

    (3) the physical condition of operators of commercial
    motor vehicles is adequate to enable them to operate
    the vehicles safely and the periodic physical
    examinations required of such operators are
    performed by [qualified] medical examiners * * *;

    (4) the operation of commercial motor vehicles does
    not have a deleterious effect on the physical condition
    of the operators; and

    (5) an operator of a commercial motor vehicle is not
    coerced by a motor carrier, shipper, receiver, or
    transportation intermediary to operate a commercial
    motor vehicle in violation of a regulation * * *.

49 U.S.C. § 31136(a).

                              A

     The Administration continues to rely on hours-of-service
limitations as a linchpin regulatory measure to ensure the safe
operation of commercial motor vehicles. Two of those
regulations are at issue here:         a special recordkeeping
exemption for short-haul drivers, 49 C.F.R. § 395.1(e)(1), and
the requirement that long-haul drivers take a 30-minute break
at set intervals, 49 C.F.R. § 395.3(a)(3)(ii).
                               5
                               1

    Federal hours-of-service restrictions have a            long
regulatory history that bears on the issues before us.

     The Interstate Commerce Commission implemented the
first hours-of-service regulation in 1938. See Order in the
Matter of Maximum Hours of Service of Motor Carrier
Employees, 3 Fed. Reg. 9 (Jan. 4, 1938). From their
inception, limiting (i) the total working hours per day (“on-duty
time”), (ii) drivers’ time behind the wheel, and (iii) weekly
hours worked has been the core of hours-of-service regulations.

    The original rule set a maximum of 60 hours of “on duty”
time in any week, and generally no more than 15 hours in any
24-hour period. 3 Fed. Reg. at 9. Within those 15 hours of
on-duty time, the rule, as amended, did not permit “driv[ing] or
operat[ing] a motor vehicle for more than 10 hours” in a 24-
hour period, unless the driver was “off duty for 8 consecutive
hours during or immediately following” the 10-hour driving
period. Order in the Matter of Maximum Hours of Service of
Motor Carrier Employees, 3 Fed. Reg. 1875, 1876 (July 28,
1938); see also 49 C.F.R. part 191 (Supp. 1938). Under the
regulation, drivers were considered to be “on duty” from the
time they began work or were required to be in readiness to
work until the time they were relieved from all work
responsibilities. Id. Time in a truck’s sleeping berth did not
count as on-duty time. Id.

     The hours-of-service rules imposed recordkeeping
requirements on drivers, including that they keep a detailed
daily log documenting, among other things, both their on-duty
hours and time behind the wheel. 3 Fed. Reg. at 9; see also
Qualifications and Maximum Hours of Service of Employees
                               6
of Motor Carriers and Safety of Operation and Equipment, 27
Fed. Reg. 3553, 3554 (April 13, 1962).

    In 1962, the Interstate Commerce Commission created an
exemption from the driver-log recordkeeping requirements for
short-haul drivers. 27 Fed. Reg. at 3554. At that time, a
short-haul driver was “any regularly employed driver who
drives wholly within a radius of fifty miles of the garage or
terminal at which he reports for work[.]” Id. But short-haul
drivers still had to maintain “records showing the total number
of hours the driver is on duty per day and the time at which the
driver reports for and is released from duty each day[.]” Id.

    The Commission later expanded the short-haul driver
exemption to a 100-mile radius. See Hours of Service of
Drivers; 100-Mile Exemption—Driver’s Logs, 45 Fed. Reg.
22,042, 22,043 (April 3, 1980). At the same time, the rule
imposed a 12-hour limit for on-duty hours so that the short-haul
exemption would apply only if the driver returned to the place
where he or she reported to work within 12 hours. Id.

     The Commission justified expanding the short-haul
exemption, in part because it perceived “no difference between
enforcing the hours of service regulations with a 50-mile radius
exemption * * * and enforcing the regulations with a 100-mile
radius exemption[.]”       45 Fed. Reg. at 22,043.           The
Commission, though, maintained the 12-hour limitation
because “[t]he requirement that the motor carrier prepare and
retain true and accurate time records, coupled with the 12-hour
[on duty] limitation, ensures that adequate records are available
to determine driver compliance with the hours of service
regulations.” Id.

    In 1995, Congress separately mandated regulations
“dealing with a variety of fatigue-related issues pertaining to
                                7
commercial motor vehicle * * * safety[.]” 49 U.S.C. § 31136
note (citation omitted); see Owner-Operator Indep. Drivers
Ass’n v. Federal Motor Carrier Safety Admin., 494 F.3d 188,
194 (D.C. Cir. 2007). Having recently assumed regulatory
jurisdiction, the Administration promulgated a rule for
property-carrying commercial motor vehicles that “increase[d]
required time off duty from 8 to 10 consecutive hours;
prohibit[ed] driving after the end of the 14th hour after the
driver began work; [and] allow[ed] an increase in driving time
from 10 to 11 hours[.]” Hours of Service of Drivers; Driver
Rest and Sleep for Safe Operations, 68 Fed. Reg. 22,456,
22,457 (April 28, 2003); see id. at 22,501. The new rule
allowed short-haul drivers to drive up to 16 hours one day a
week. Id. at 22,471.

     This court vacated the 2003 rule in its entirety because “the
agency failed to consider the impact of the rule[] on the health
of drivers, a factor the agency must consider under its organic
statute.” Public Citizen v. Federal Motor Carrier Safety
Admin., 374 F.3d 1209, 1216 (D.C. Cir. 2004).

                                2

     The Administration issued a new rule in 2005 that required
all drivers of property-carrying commercial motor vehicles to
take a minimum of 10 consecutive hours off duty, “limit[ed]
[their] driving time to 11 consecutive hours within a 14-hour,
non-extendable window after coming on duty, and prohibit[ed]
driving after the driver has been on duty 60 hours in 7
consecutive days, or 70 hours in 8 consecutive days.” Hours
of Service of Drivers, 70 Fed. Reg. 49,978, 49,980 (Aug. 25,
2005) (“2005 Rule”).

    The 2005 Rule also created a new type of short-haul
exemption specifically for drivers of property-carrying
                               8
commercial motor vehicles that do not require a commercial
driver’s license. 70 Fed. Reg. at 49,980 (codified at 49 C.F.R.
§ 395.1(e)(2)). As long as those drivers “operate within a
150-mile radius of their work-reporting location[,]” the rule
exempted them from “keep[ing] logbooks” and allowed them
to “use a 16-hour driving window twice a week.” Id. In
other words, driving time was still restricted to “the normal 11
hours,” but while complying with that time restriction, these
drivers could work a 14-hour on-duty period five days a week
and an even longer 16-hour day twice a week if needed “to
meet unusual scheduling demands[,]” all while retaining their
recordkeeping exemption. Id.; see id. at 50,071.

     This court vacated portions of the 2005 Rule, including the
increase in the daily driving limit to 11 hours, for failure to
allow sufficient public comment and because of the agency’s
insufficient explanation of key aspects of its analysis.
Owner-Operator Indep. Drivers Ass’n, 494 F.3d at 193.

    The agency promulgated a very similar rule in 2011 that
again increased the daily driving limit to 11 hours. Hours of
Service of Drivers, 76 Fed. Reg. 81,134 (Dec. 27, 2011) (“2011
Rule”). But the rule also prohibited driving unless the
operator had taken a break from all work of at least 30 minutes
within the previous 8 hours. Id. at 81,134. This new
provision “imposed the requirement of a 30–minute off-duty
break on both long-haul and short-haul truckers.” American
Trucking Ass’ns v. Federal Motor Carrier Safety Admin., 724
F.3d 243, 252 (D.C. Cir. 2013).

     This court sustained most of the 2011 Rule but vacated the
30-minute break requirement for short-haul drivers.
American Trucking Ass’ns, 724 F.3d at 254. We explained
that, “[d]espite the many paragraphs scattered throughout the
multiple rulemakings distinguishing short- and long-haul
                               9
trucking[,]” the 2011 Rule contained “not one word justifying
the agency’s decision to apply the new requirement to the
unique context of short-haul operations.” Id. at 253. That
said, we concluded that the agency had “more than adequately
supported its choice” to apply the rule to long-haul drivers with
its finding that “‘off-duty’ breaks provided the ‘greatest
benefit’” to safety. Id. (citation omitted).

     In 2012, Congress mandated that the Administration
promulgate a rule requiring that all commercial motor vehicle
drivers “subject to the hours of service and the record of duty
status requirements” use “electronic logging device[s] to
improve compliance * * * with hours of service regulations[.]”
Moving Ahead for Progress in the 21st Century Act, Pub. L.
No. 112-141, § 32301, 126 Stat. 405, 786–787 (2012) (codified
at 49 U.S.C. § 31137(a)). The Administration issued that rule
in 2015. See Electronic Logging Devices and Hours of
Service Supporting Documents, 80 Fed. Reg. 78,292 (Dec. 16,
2015). The electronic logging device requirement was not
applied to short-haul drivers. Id. at 78,294.

                               B

     In 2020, the Administration modified the hours-of-service
regulation by promulgating the Final Rule at issue in this case.
85 Fed. Reg. at 33,396. As relevant here, the agency
expanded its short-haul exemption for drivers that operate
vehicles requiring a commercial driver’s license, 49 C.F.R.
§ 395.1(e)(1), and it modified its 30-minute break requirement
for long-haul drivers of property-carrying commercial motor
vehicles, id. § 395.3(a)(3)(ii).

    The Final Rule expanded the short-haul recordkeeping
exemption in two ways. First, it “extend[ed] the maximum
duty period allowed under the short-haul exception * * * from
                              10
12 hours to 14 hours.” 85 Fed. Reg. at 33,396. Second, it
“extend[ed] the maximum radius in which the short-haul
exception applies from 100 to 150” miles. Id. As a result,
more drivers can take advantage of the simplified
recordkeeping requirements of the short-haul exemption, need
not use electronic logging devices, and are exempted from the
30-minute break requirement that applies to long-haul drivers.

     The Administration also narrowed the 30-minute break
requirement. 85 Fed. Reg. at 33,396. Under the Final Rule,
the required break only applies if “a driver has driven”—
instead of having worked—for 8 hours without “at least a 30-
minute non-driving” interval. Id. (emphases added). The
break can now be “satisfied by any non-driving period of 30
minutes,” including time spent doing job-required physical
labor like loading and unloading the vehicle. Id.

     The Final Rule highlighted the increased flexibility for
drivers and motor carriers provided by these modifications and
the cost savings associated with them. See, e.g., 85 Fed. Reg.
at 33,397, 33,405, 33,407. In addition, the Administration
predicted that the changes would enable companies to better
meet existing and future market demand. Id. at 33,405–
33,406, 33,409. The Administration also concluded that there
would be no adverse impact on collision risk, driver health, or
compliance with hours-of-service regulations. Id. at 33,403,
33,406–33,407, 33,409–33,410, 33,446–33,447.

     The Advocates for Highway and Auto Safety, the
International Brotherhood of Teamsters, Citizens for Reliable
and Safe Highways, and Parents Against Tired Truckers
(collectively, “Highway Advocates”) timely petitioned for
review, arguing that the Administration (i) failed to adequately
explain its conclusion that the new short-haul exemption was
safety neutral with respect to collision risk and driver health
                               11
and would not negatively impact regulatory compliance; and
(ii) insufficiently explained how the modification to the 30-
minute break requirement was safety neutral and would not
impact driver health.

                               II

    This court has statutory jurisdiction under 28 U.S.C.
§ 2342(3)(A). The Administration challenges the court’s
Article III jurisdiction because, in its view, the Highway
Advocates lack constitutional standing. We disagree.

     An association has standing to bring suit on behalf of its
members if “(1) at least one of its members would have
standing to sue in [the member’s] own right; (2) the interest
[the association] seeks to protect is germane to its purpose; and
(3) neither the claim asserted nor the relief requested requires
the member to participate in the lawsuit.” American Trucking
Ass’ns, 724 F.3d at 247 (citation omitted). When petitioning
for direct review of agency action, a petitioner’s burden to
establish standing is the same as a plaintiff moving for
summary judgment. Sierra Club v. EPA, 292 F.3d 895, 899
(D.C. Cir. 2002). That means a petitioner must support each
of the standing elements “by affidavit or other evidence[.]”
Id. (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561
(1992)). When multiple petitioners seek common relief, we
have jurisdiction as long as one of the petitioners has standing.
See Americans for Safe Access v. Drug Enforcement Admin.,
706 F.3d 438, 443 (D.C. Cir. 2013).

     The International Brotherhood of Teamsters has
adequately demonstrated associational standing because it has
shown that at least one of its members is directly regulated by
the rule and has been injured by it. The Teamsters submitted
in the administrative record a “survey of affected Teamster
                                12
membership regarding [the Administration’s] proposed
changes[.]” Joint Appendix (“J.A.”) 182. The survey
shows that some of the Teamsters’ members “currently qualify
for the short-haul exception” and “will likely be assigned work
that will either increase [vehicle miles traveled] or be required
to perform more non-driving tasks that extend the workday to
14 hours.” J.A. 185. One individual complained that the
current 12-hour workday for short-haul drivers was “more than
enough” and that a 14-hour duty period would deprive him of
a “family-sustaining lifestyle[.]” J.A. 185.

     Other Teamsters members subject to the new 30-minute
break requirement “overwhelmingly indicated” that losing the
30-minute break requirement would increase their “fatigue[.]”
J.A. 189. In their view, carriers would likely “discipline”
them for taking “unscheduled breaks” when fatigued and
would “pressure [them] to increase productivity by requiring
[them] to perform additional on-duty/ non-driving tasks.”
J.A. 189.

     The survey responses from specific, individual Teamsters
members demonstrate that those members are the “object of the
[regulatory] action * * * at issue” and will be harmed by the
new rule’s operation, primarily by losing the work-hour
protections the previous rule provided. Sierra Club, 292 F.3d
at 900 (citation omitted). In particular, the members have lost
the beneficial limitations on their working hours, caps on
driving distances, and mandates for off-duty rest periods. As
a result, there is “little question that the [agency’s] action * * *
has caused [them] injury, and that a judgment [in their favor]
will redress it.” Id. at 900 (citation omitted); see Bonacci v.
Transportation Sec. Admin., 909 F.3d 1155, 1160 (D.C. Cir.
2018) (airline pilot “plainly ha[d] standing” to challenge
Transportation Security Administration rule subjecting pilots
                                13
to advanced screening requirements); see also Byrd
Declaration ¶ 2, Highway Advocates Opening Br. Add. B 1.

     Likewise, survey responses sufficiently identify specific
members injured by the modifications to the 30-minute break
requirement. Responses from individuals subject to the long-
haul regulations who had previously had the benefit of an off-
duty 30-minute break asserted that the current break was
“necessary to reduce fatigue[.]”         J.A. 189.       Some
respondents also did not want to be “pressure[d]” to “perform
additional on-duty/ non-driving tasks” during their 30-minute
break. J.A. 189. In that way, the record contains evidence
that individual members of the Teamsters, who are regulated
by the 30-minute provision, do not want to lose the protections
provided by the 30-minute off-duty break and will experience
increased fatigue without a break.

     In the Administration’s view, the Teamsters’ survey
responses are insufficient because “[n]o individual driver * * *
filed an affidavit[,]” and so the Highway Advocates have failed
to “specifically identify members who have suffered the
requisite harm,” Gov’t Br. 26 (quoting Chamber of Com. of
U.S. v. EPA, 642 F.3d 192, 199 (D.C. Cir. 2011)). The
Administration is incorrect on both fronts.

     First, the lack of an affidavit is not fatal to the Teamsters’
standing because a petitioner may also support standing with
evidence in the administrative record. See Sierra Club, 292
F.3d at 900. Though it may be advisable to submit an
affidavit if standing could be questioned, a petitioner is only
required to provide an affidavit when its standing is not
“apparent from the administrative record[.]” Twin Rivers
Paper Co. v. SEC, 934 F.3d 607, 613 (D.C. Cir. 2019) (quoting
D.C. CIR. R. 28(a)(7)). Here, the record establishes the
Teamsters’ standing.         The record documents that the
                              14
Teamsters’ membership includes short-haul and long-haul
drivers, see J.A. 182, who have standing in their own right
because they are directly regulated by the Final Rule, see J.A.
185, 189; accord Byrd Declaration ¶ 2. So here, “no evidence
outside the administrative record is necessary for the court to
be sure of [standing].” Sierra Club, 292 F.3d at 900.

     Second, the Administration is also incorrect that the
Teamsters have failed to identify individual members who
meet the standing criteria. To be sure, it is not enough to
merely “aver that unidentified members have been injured.”
Chamber of Com., 642 F.3d at 199. But here we do not need
to “speculat[e]” whether “one individual will meet all of the[]
[standing] criteria[.]” Summers v. Earth Island Inst., 555 U.S.
488, 499 (2009). The Teamsters submitted survey responses
with direct quotations from individual members affected by the
proposed changes to the short-haul requirement. See J.A.
185.     One individual decried the expanded short-haul
exemption stating that “[f]ive days per week at 12 hours per
day is more than enough, let alone 5 days at 14 hours per shift.
* * * [T]his proposal needs to go away.” J.A. 185. That
same individual did not want to be “forced into performing
more work such as unloading, reloading and more driving due
simply to the extension in the workday under the proposed
changes.” J.A. 185. The record also shows that individuals
benefitting from an off-duty 30-minute rule thought the prior
work pause was “necessary to reduce [their] fatigue[,]” and
some reported that they would likely be pressured to do more
work without it. J.A. 189. In sum, the Teamsters did not
offer only unsubstantiated generalizations about the Final
Rule’s effect on its membership.         It submitted survey
responses evidencing the concrete injuries that individual
members expected the rule would cause them to suffer.
                                   15
     To be sure, we do not know the names of the individuals
in the survey, but anonymity is no barrier to standing on this
record. See NB ex rel. Peacock v. District of Columbia, 682
F.3d 77, 86 (D.C. Cir. 2012) (finding that anonymous plaintiff
had standing). “Naming [union] members adds no essential
information bearing on the injury component of standing.”
Hotel & Rest. Emps. Union, Local 25 v. Smith, 846 F.2d 1499,
1506 (D.C. Cir. 1988) (Mikva, J., separate opinion); see B.R. v.
F.C.S.B., 17 F.4th 485, 493–494 (4th Cir. 2021) (finding
Article III standing even though plaintiff was unnamed because
“everything else about what she alleged was real” and “showed
that she possessed the kind of ‘personal stake’ necessary for
standing”) (emphasis and citation omitted).2

      The Administration also argues that the harms asserted by
the Teamsters’ members are “conjectural[,]” in that the
Teamsters did not demonstrate that individual drivers would
actually see a change in their working hours or miles driven, or
that they would have decreased break time. Gov’t Br. 27–28.
But here the primary injury is an “allegedly illegal * * * rule
under which [the drivers are] regulated.” Bonacci, 909 F.3d
at 1159 (citation omitted). And the drivers assert that the loss
of government protection of a 12-hour workday for short-haul
drivers and a 30-minute break for long-haul drivers will
increase their physical fatigue. By the by, the Administration
is ill-positioned to tout the increased flexibility and efficiencies
that its new rules will provide when defending them on the

     2
         See also National Council of La Raza v. Cegavske, 800 F.3d
1032, 1041 (9th Cir. 2015) (noting that, “[w]here it is relatively clear,
rather than merely speculative, that one or more members have been
or will be adversely affected by a defendant’s action, and where the
defendant need not know the identity of a particular member to
understand and respond to an organization’s claim of injury, we see
no purpose to be served by requiring an organization to identify by
name the member or members injured”).
                                16
merits and yet assume that nothing will change for drivers in
its standing argument. See Final Rule, 85 Fed. Reg. at 33,418
(conceding that, under the Final Rule, a break “may” consist of
“on duty/not-driving” work and breaks taken off-duty “may be
less than 30 minutes in duration”).

     As for the second two prongs of the associational standing
analysis, the Teamsters have likewise sufficiently
demonstrated that the interests they seek to protect in this
litigation are germane to their purpose of promoting safe and
healthy working conditions for commercial truck drivers, and
that neither the claims asserted nor the purely declaratory and
injunctive relief sought requires individual members to
participate in the lawsuit. See Byrd Declaration ¶ 2.

     Because the Teamsters have established Article III
standing, we have jurisdiction to address the petition for
review.3
                            III

     Highway Advocates claim that the final rule is arbitrary
and capricious in several respects. See 5 U.S.C. § 706(2).
Under the Administrative Procedure Act (“APA”), agency
action must be “reasonable and reasonably explained.” FCC
v. Prometheus Radio Project, 141 S. Ct. 1150, 1158 (2021).
In particular, we must ensure that the agency drew a “rational

    3
        In light of our holding that the Teamsters have standing to
raise each of the claims advanced by the group of petitioners, we
need not address whether the other petitioners—Advocates for
Highway and Auto Safety, Citizens for Reliable and Safe Highways,
and Parents Against Tired Truckers—also have standing in their own
right. See Food & Water Watch v. FERC, 28 F.4th 277, 284 (D.C.
Cir. 2022) (“[W]hen multiple petitioners bring claims jointly, only
one petitioner needs standing to raise each claim.”) (citation
omitted).
                               17
connection between the facts found and the choice made[,]”
Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.
Auto. Ins. Co., 463 U.S. 29, 43 (1983) (citation omitted), and
that it “reasonably considered the relevant issues” and factors,
particularly those expressly mandated by statute, Prometheus
Radio Project, 141 S. Ct. at 1158; see Public Citizen, 374 F.3d
at 1216.

    While aspects of the Administration’s analysis and
reasoning leave much to be desired, at bottom, the
Administration sufficiently explained and factually justified its
conclusions that the new short-haul exemption and the 30-
minute break requirement would not adversely affect safety,
driver health, or regulatory compliance.

                               A

     Highway Advocates level three challenges to the
Administration’s expansion of the short-haul exemption.
First, they argue that the Administration failed to consider the
collision risks of driving later in the now-lengthened workday.
Second, they assert that the Administration failed to adequately
justify its conclusion that the change would not adversely affect
driver health. Third, they contend that the Administration did
not reasonably explain its finding that the expansion would not
affect drivers’ compliance with the hours-of-service rules.
Each of those arguments fails.              The Administration
reasonably weighed competing studies on collision risk to
conclude that the Final Rule was safety neutral, addressed
driver-health impacts, and appropriately relied on the self-
limiting nature of short-haul operations in concluding that the
new rules would not foster noncompliance.
                               18
                               1

     With respect to collision risk, the Administration
considered three different studies addressing whether an
extended on-duty period would increase end-of-workday
fatigue and, with it, the risk of accidents. The Administration
analyzed those studies, explained the weight it assigned to
each, and justified its judgments. That is the type of expert
analysis that falls within the Administration’s wheelhouse, and
we defer to its evaluation of “competing bodies of scientific
research.” National Ass’n of Mfrs. v. EPA, 750 F.3d 921, 924
(D.C. Cir. 2014).

                               a

     The Administration reasonably relied on a collision-rate
study of concrete-mixer trucks that examined how crash rates
changed after Congress increased from 12 to 14 hours the time
concrete-mixer drivers could be on duty and still qualify for the
short-haul exemption. See Final Rule, 85 Fed. Reg. at 33,446;
see also Fixing America’s Surface Transportation Act, Pub. L.
No. 114-94, § 5521, 129 Stat. 1312, 1559 (2015) (codified at
49 U.S.C. § 31502(f)). In analyzing the data from that study,
which included both short-haul and long-haul drivers, the
Administration “focused on the time of day when crashes
occurred” to evaluate whether the added hours to the workday
would increase crash risk. Final Rule, 85 Fed. Reg. at 33,446.
Based on the assumption that “most concrete mixer trucks are
operated on a schedule with a workday that begins in the
morning hours and ends in the evening hours,” the agency
concluded that accidents occurring between 5:00 p.m. and
11:59 p.m. would fall at the end of the 12- or 14-hour workday.
Id. Looking at accident data, the Administration then found
that the 14-hour on-duty period did not affect “the percentage
of concrete mixers in crashes at later hours of the day * * *
                               19
close to their maximum hours for the day[.]” Id. In fact, the
percentage of accidents within that timeframe declined over the
years studied. Id.

    The Administration noted too that the share of concrete-
mixer trucks involved in crashes as a percentage of all large
truck crashes did not increase in a statistically significant way
in the two years after Congress expanded their short-haul
exemption, when compared to the two years before the change.
Final Rule, 85 Fed. Reg. at 33,446.

    On those bases, the Administration found that the
expanded exemption for short-haul drivers generally presented
no safety risk. Final Rule, 85 Fed. Reg. at 33,446.

    Highway Advocates voice several objections to the
Administration’s analysis of the concrete-mixer data, none of
which succeeds.

     First, they challenge the assumption that crashes occurring
between 5:00 p.m. and 11:59 p.m. reflected the 12th through
14th hour of the concrete mixers’ workday because concrete
mixers have variable start times that range between 7:00 a.m.
and 12:00 p.m. But that statistic is consistent with the
assumption that most concrete-mixer operations begin in the
morning hours and that the hours between 5:00 p.m. and 11:59
p.m. would capture the hours on the later side of a 14-hour shift.
Agencies are entitled to make assumptions about facts within
their area of expertise as long as they are reasonable, which this
one is. See New York v. Nuclear Regul. Comm’n, 824 F.3d
1012, 1022 (D.C. Cir. 2016); Minisink Residents for Env’t
Preservation & Safety v. FERC, 762 F.3d 97, 112 (D.C. Cir.
2014) (“[W]e consistently decline to flyspeck an agency’s * * *
analysis.”) (formatting modified and citation omitted).
                                20
    Second, Highway Advocates challenge the data as
overinclusive because it included both short-haul and long-haul
drivers, and so the data lacked a “direct correlation to the short-
haul population.” Final Rule, 85 Fed. Reg. at 33,446.

      Data confined to short-haul drivers would have been
better. But the APA does not require that agencies make the
perfect the enemy of the good. What matters is that the
evidence used had probative relevance, and that the agency
acknowledged its limitations when evaluating it.              See
Appalachian Power Co. v. EPA, 249 F.3d 1032, 1052 (D.C.
Cir. 2001) (per curiam) (“That a model is limited or imperfect
is not, in itself, a reason to remand agency decisions based upon
it.”).

     Here, the Administration acknowledged that the data was
not “definitive” but explained that it was “the best available
data with a before and after comparison of changes like” those
made in the Final Rule, and it spoke directly to the question of
whether driving later in a 14-hour duty day would affect crash
rates. Final Rule, 85 Fed. Reg. at 33,446. That was
reasonable enough.

     Third, Highway Advocates critique the Administration for
not comparing “the percentage of concrete mixers involved in
crashes later in the day” to “trends within trucking operations
in general.” Highway Advocates Opening Br. 30. But the
Highway Advocates themselves do not suggest that those
trends would, in fact, cast doubt on the Administration’s
conclusion. In the absence of any argument that the proposed
additional analysis would have affected the outcome, we defer
to the Administration’s decision to proceed “on the basis of
imperfect scientific information[.]” American Petroleum
Inst. v. EPA, 862 F.3d 50, 70 (D.C. Cir. 2017) (per curiam)
(citation omitted). Highway Advocates’ reproval of the
                               21
agency’s failure to gather “information about whether the
number of concrete mixers remained steady as a percentage of
large trucks” (Opening Br. 30) fails for the same reason.
Mere speculation about ways more information might alter the
analysis—without any showing that the information was
attainable and material—is not enough.

    Fourth, Highway Advocates point to potential differences
between concrete-mixer operations and typical short-haul
trucking operations. In their view, typical short-haul truckers
“may be more likely than concrete mixers to use the entire daily
maximum duty period of 14 hours” or to “travel at increased
speeds or log more highway miles than concrete trucks.”
Highway Advocates Opening Br. 31 (citation omitted).

     Perhaps. But the Administration grappled with that
issue. The Final Rule acknowledged that “the population of
concrete mixers” may not be “representative of all short-haul
operations.” Final Rule, 85 Fed. Reg. at 33,446. Still, the
Administration fairly reasoned that the study homed in on the
exact change from 12 to 14 work hours that it was considering
in its Final Rule. Id. It was “the best available data” of the
“before and after comparison” the agency was studying. Id.
The Administration thus sensibly weighed the pros and cons of
the concrete-mixer study and provided a reasonable
explanation for its reliance on that study. That suffices for
arbitrary and capricious review since “[i]t is not infrequent that
the available data does not settle a regulatory issue and the
agency must then exercise its judgment in moving from the
facts and probabilities on the record to a policy conclusion.”
State Farm, 463 U.S. at 52.
                               22
                               b

    Relatedly, Highway Advocates argue that the
Administration did not provide adequate reasons for
discounting two studies that, in their view, showed that
enlarging the short-haul exemption to 14 on-duty hours would
negatively affect safety.

    First, Highway Advocates point to a study of 97 truck
drivers between 2005 and 2007 performed by Myra Blanco and
others at the Virginia Tech Transportation Institute. Final
Rule, 85 Fed. Reg. at 33,412 (citing MYRA BLANCO ET AL., THE
IMPACT OF DRIVING, NON-DRIVING WORK, AND REST BREAKS
ON DRIVING PERFORMANCE IN COMMERCIAL MOTOR VEHICLE
OPERATIONS (2011) (“Blanco study”)).             In particular,
Highway Advocates object that the Administration failed to
respond to the Blanco study’s findings that “driving later in the
workday had a negative safety effect.” Highway Advocates
Opening Br. 32.

     The Administration, though, provided a reasonable
explanation for discounting that aspect of the Blanco study.
To start, the Final Rule candidly acknowledged that the
“Blanco study showed that the [safety critical event] rate
increased modestly with increasing work and driving hours.”
85 Fed. Reg. at 33,445. But the Administration emphasized
the Blanco study’s simultaneous conclusion that “breaks can
be used to counteract the negative effects of time on task.” Id.
In explaining why the 14-hour duty period would not have an
adverse safety impact, the Administration found that, due to the
nature of their work, “short-haul drivers have frequent breaks
from driving throughout the day.” Id. at 33,412.

   Second,      Highway      Advocates    challenge    the
Administration’s rejection of a 2017 study of large trucks
                              23
operated in North Carolina by interstate carriers under the
short-haul exemption. See Final Rule, 85 Fed. Reg. at 33,408
(citing Eric R. Teoh et al., Crash Risk Factors for Interstate
Large Trucks in North Carolina, 62 J. SAFETY RSCH. 13
(2017)). The North Carolina study found that “interstate
truck drivers operating under the short-haul exception had a
crash risk 383 percent higher than those not using the
exception.” Id. at 33,446.

     The Administration provided adequate reasons for giving
the North Carolina study little weight. For one thing, the
study was “based on a very small sample size” and was “not
nationally representative.” Final Rule, 85 Fed. Reg. at
33,446. In addition, the authors of the study acknowledged
that other factors unobserved in the study may have led to the
high crash rate, noting, for example, that “it is possible that
older or more poorly maintained trucks are used in local
operations.” Id.

     Given that each study had its upsides and downsides, the
only question is whether the Administration acknowledged the
weaknesses in the evidence on which it relied, reasonably
explained how the evidence still supported the agency’s
conclusion, and addressed relevant contrary evidence. The
Administration did just that, and arbitrary and capricious
review requires no more.

                              2

    Congress has mandated that the Administration consider
“the physical condition” of drivers when regulating “the
operation of commercial motor vehicles[.]”       49 U.S.C.
§ 31136(a)(3), (4).    Highway Advocates argue that the
Administration failed to adequately consider the impact on
driver health of expanding duty hours for the short-haul
                              24
exemption.     The record supports the Administration’s
contrary conclusion.

     The Administration found that expanding the short-haul
exemption would have two health benefits: decreased stress
for drivers and a potential decrease in the number of stops that
involve loading and unloading, where injuries commonly
occur. Final Rule, 85 Fed. Reg. at 33,409, 33,447. The
agency reasoned that, although the “[t]otal hours driven or
worked could increase or decrease on a given day,” it did “not
anticipate that these time shifts [would] negatively impact
drivers’ health” in part because the increased flexibility would
“empower drivers to make informed decisions”—like when to
take a break to catch a nap or avoid a storm—“based on the
current situation, and thus the rule could lead to a decrease in
stress and subsequent health benefits.” Id. at 33,447.

     The Administration also predicted that expanding the
short-haul exemption to include a 150-mile radius might induce
carriers to “choose to serve new customers near the outer limit
of the expanded” radius and, in that way, “draw down more of
the 11-hour driving limit[,]” while making fewer deliveries
than before. Final Rule, 85 Fed. Reg. 33,408. That, in turn,
could “minimize, or even eliminate, an increase in the number
of stops,” which is where drivers’ “workplace injuries typically
occur” according to the Teamsters. Id. at 33,409; see J.A. 183
(Teamsters’ Comment). The Administration elaborated that
“[n]o data was provided to suggest that driving distance was
directly related to injuries received by short-haul drivers[.]”
Id. at 33,408. To the contrary, the Administration referenced
“several citations” agreeing with the Teamsters that “most
injuries suffered by short-haul drivers are experienced during
non-driving tasks, such as loading and unloading.” Id. That
danger, the Administration added, could potentially be reduced
                              25
because the expansion would allow for longer runs with fewer
loading and unloading stops. Id.

     Importantly, as the Final Rule “emphasize[d],” its changes
to the short-haul exemption “allow neither additional drive
time during the workday, nor driving after the 14th hour from
the beginning of the workday.” 85 Fed. Reg. at 33,405.
Before the Final Rule, drivers were already allowed to work up
to 14 hours a day, as long as they did not drive more than 11
hours in that time period. 2011 Rule, 76 Fed. Reg. at 81,134.
So whether drivers spend their time traveling shorter distances
with frequent stops or longer distances with fewer stops, they
are still protected by the same maximum driving and work
hours.

     All the Final Rule did was expand the exemption from
electronic recordkeeping requirements to cover a greater
number of drivers.        As the Administration explained:
“Services may now be provided more efficiently (i.e., not
incurring the costs of preparing [records of duty status] and
retaining supporting documents for the days drivers did not
satisfy the short-haul limits) without compromising safety.”
85 Fed. Reg. at 33,405.

     That said, the Administration acknowledged that, under
the Final Rule, “[t]otal hours driven or worked could increase
or decrease on a given day[.]” Final Rule, 85 Fed. Reg. at
33,447; see also id. at 33,397 (“None of the provisions in this
final rule will increase the maximum allowable driving time,
but may result in changes to the number of hours driven, or
hours worked during a given work shift[,]” as compared to
drivers’ experience prior to the Final Rule). The agency did
not provide any more detailed prediction on how much non-
driving, working hours might increase.
                              26
     The agency’s other estimates do not directly address the
extent of the potential increase either. The Administration
“estimat[ed]” that there would be no “significant change in the
number of drivers or motor carriers operating under the short-
haul exception[.]” Final Rule, 85 Fed. Reg. at 33,409. It
came to that conclusion based on “the comments * * * and the
previous short-haul exception requests” it had received. Id.
But the fact that there would be only a limited number of
drivers qualifying under the exemption (because they
previously worked more than 12 hours or drove more than 100
miles) says little about how drivers operating under the short-
haul exemption will be affected. The agency also estimated
that there would be “[m]inim[al] or no change to hours driven
or aggregate [vehicle miles traveled].”          Id. at 33,398
(emphasis added). That conclusion is reasonable given that
the Final Rule did not change the 11-hour limit on driving time.
But again, this point does not address the issue of whether
drivers currently operating under the short-haul exemption will
now work more than 12 hours.

     Nevertheless, the Administration ultimately got to the
right place by addressing directly the health impact on drivers
who previously operated within a 12-hour duty window but
would now face a 14-hour one. The Administration stressed
that long-haul drivers have for almost two decades been able to
work a 14-hour duty day, a limit that sufficiently protected
driver health. Final Rule, 85 Fed. Reg. at 33,403, 33,408; see
2005 Rule, 70 Fed. Reg. at 49,978–49,980; Owner-Operator
Indep. Drivers Ass’n, 494 F.3d at 209 (denying petition
challenging 14-hour limit). The Administration reasoned that
the 14-hour duty window was “consistent with the statutory
obligation to protect driver safety and health * * * as shown by
the extensive discussion in the 2005 final rule[.]” Final Rule,
85 Fed. Reg. at 33,403.              The Administration here
appropriately relied on the reasoning and findings of that
                               27
earlier rule and its ensuing experience with the 14-hour duty
day.

     Even more on point, the 2005 Rule made a series of
specific findings showing that a 14-hour on-duty period was
not detrimental to driver health. That rule concluded that a
10-hour off-duty period resulted in about 6.28 hours of sleep
per night, which was “within normal ranges consistent with a
healthy lifestyle[.]” 2005 Rule, 70 Fed. Reg. at 49,983. The
Administration also found that “noise levels in [commercial
motor vehicles] should not result in significant hearing loss
over a lifetime of on-the-job exposure, even if drivers drove the
maximum [14 hours].”          Id. at 49,987.      Likewise, the
Administration found that “long hours alone” do not “adversely
affect worker health[,]” and so a 14-hour duty period would not
“have any negative impact on driver health.” Id. at 49,990.

     The 2005 Rule did not, as the Highway Advocates claim,
hinge its reasoning solely on the fact that the 14-hour duty
period it imposed was shorter than the previous duty period
allowed under the hours-of-service rules. In fact, for non-
commercially licensed short-haul drivers, the 2005 Rule
increased work hours. 70 Fed. Reg. at 50,033.

    The Highway Advocates level three challenges to the
agency’s analysis.

     First, Highway Advocates argue that the Administration
failed to establish that safety outcomes for those who work 14
hours a day are equivalent to those for drivers working only 12
hours a day. But the Administration reasonably based its
finding that the shift from 12 to 14 hours of duty for some
drivers was “health-neutral” by considering the health benefit
of decreased stress and experience showing the lack of an
                              28
adverse health impact from a 14-hour duty day for long-haul
drivers. Final Rule, 85 Fed. Reg. at 33,403, 33,447.

     Second, Highway Advocates assert that the
Administration failed to consider relevant distinctions between
short-haul and long-haul operations that it had acknowledged
elsewhere. See, e.g., Final Rule, 85 Fed. Reg. at 33,408
(Short-haul operations involve “frequent delivery stops[.]”).
For example, “most long-haul drivers do not load or unload the
cargo[,]” and they often make long runs at night. 2011 Rule,
76 Fed. Reg. at 81,141. By contrast, “the inherent nature of
short-haul operations” is that they involve “several stops for
pick-up and/or delivery during the shift, or a few trips with
extended periods at the delivery/service site[.]” Final Rule,
85 Fed. Reg. at 33,407. In the Highway Advocates’ view, the
Administration did not address the important problem that the
“unique context of short-haul operations” might lead to
different driver health outcomes during an extended workday.
Highway Advocates Opening Br. 36 (citation omitted). By
the same token, the Teamsters suggest that loading and
unloading operations are in fact likely to lead to injuries,
including lower back pain. See 85 Fed. Reg. at 33,408–
33,409.

     The Administration’s reasoning, however, took
cognizance of the unique features of short-haul operations.
The Final Rule found that short-haul drivers often felt pressure
to “beat the clock” and return to their work base on time. 85
Fed. Reg. at 33,406.         This consideration underlay the
Administration’s finding that the Final Rule could benefit
driver health by increasing “flexibility” to take breaks when
needed and safe to do so, and by decreasing stress. Id. at
33,404, 33,447.       Along with that, the Administration’s
analysis of the safety of the 2005 Rule’s 14-hour on-duty limit
expressly covered both short-haul and long-haul drivers. See
                               29
2005 Rule, 70 Fed. Reg. at 50,033. And the Administration’s
conclusion that there are many factors associated with lower-
back pain—“age, postures, lifting, smoking, falls, job
satisfaction, and body condition, including weight”—continue
to support its conclusion that a 14-hour on-duty day sufficiently
protects driver health. Id. at 49,988.

     Indeed, since some short-haul drivers were already
covered by the 14-hour duty day from the 2005 Rule, all the
Final Rule did was release more short-haul drivers from
electronic recordkeeping requirements. The Administration
reasonably found that paperwork change to be health neutral
on the question of the impact of the 14-hour day.

     Third, Highway Advocates argue that the Administration
failed to consider a National Institute for Occupational Safety
and Health report submitted by the Teamsters. The report
“examine[d] the associations between long working hours and
illnesses, injuries, health behaviors, and performance[,]” and it
found that a “pattern of deteriorating performance on
psychophysiological tests as well as injuries while working
long hours was observed across study findings, particularly
with very long shifts and when 12-hour shifts combined with
more than 40 hours of work a week.” CLAIRE C. CARUSO ET
AL., NATIONAL INST. OF OCCUPATIONAL SAFETY & HEALTH,
OVERTIME AND EXTENDED WORK SHIFTS: RECENT FINDINGS
ON ILLNESSES, INJURIES, AND HEALTH BEHAVIORS at iv (2004),
https://www.cdc.gov/niosh/docs/2004-143/pdfs/2004-143.pdf
(last accessed July 18, 2022).

    The Administration, however, sufficiently addressed this
report. It explained that the Teamsters had not provided “any
study * * * showing workplace injuries [increasing] as a
function of each hour worked.” Final Rule, 85 Fed. Reg. at
33,409. Even Highway Advocates concede that there is a
                               30
“lack of evidence” in the record “about the precise effect of
extending the workday[.]” Highway Advocates Reply Br. 15.
The Final Rule also cited the Administration’s prior analysis in
the 2005 Rule, which addressed the effect of long work hours
on driver health and cited to this same study. Final Rule, 85
Fed. Reg. at 33,403; 2005 Rule, 70 Fed. Reg. at 49,989.
There, the Administration pointed out that the National
Institute for Occupational Safety and Health study candidly
acknowledged that “research questions remain about the ways
overtime and extended work shifts influence health and
safety[,]” and that “identifying differences between 8-hour and
12-hour shifts is difficult because of the inconsistencies in the
types of work schedules examined across studies.” 70 Fed.
Reg. at 49,990 (formatting modified and citations omitted).

     Given those uncertainties, the Administration grounded its
analysis in consideration of all the driver health studies put
before it. From them, it determined that “[n]o research
studies were found that permitted an examination of whether
additional hours of driving or non-driving time would impact
driver health[,]” and “[r]esearch on other occupations is mixed
and does not show conclusively that long hours alone adversely
affect worker health.” 2005 Rule, 70 Fed. Reg. at 49,990.
Because the Administration’s concerns about the study from
2005 continued to hold true at the time of the Final Rule, the
Administration adequately addressed the National Institute’s
study.

     At bottom, the Administration’s finding of no adverse
health effect involved a reasonable weighing of many factors,
including empirical studies and on-the-ground experience in
related areas. While the Administration’s reasoning was
underwhelming in certain respects, it gets across the arbitrary
and capricious line.
                             31
                              3

     Highway Advocates next argue that the Administration
inadequately explained why reducing the number of drivers
that must keep duty records or use electronic logging devices
would not impact compliance with hours-of-service
regulations, and so harm safety enforcement. While the
Administration’s decision passes arbitrary-and-capricious
muster, it is only by a narrow margin.

     Highway Advocates rightly point out that the purpose of
electronic logging devices is to improve compliance with the
hours-of-service rules. 49 U.S.C. § 31137(a); Electronic
Logging Devices, 80 Fed. Reg. at 78,292. And remember
that, before the Final Rule, if short-haul drivers wished to
qualify for the recordkeeping exemption, they were constrained
to 12 hours of on-duty time in which to drive a maximum of 11
hours. Now, short-haul drivers have 14 hours of on-duty time
and can travel within a 150 -mile radius to drive a maximum of
11 hours.       Nevertheless, the Administration specifically
found that expanding the recordkeeping exemption would not
“foster noncompliance with the underlying” hours-of-service
requirements. Final Rule, 85 Fed. Reg. at 33,406.

    That conclusion was a sharp reversal of course for the
Administration.    It had previously found that electronic
logging devices “make it more difficult for individuals who
currently do not routinely achieve high levels of compliance
with the [hours-of-service] rules to produce inaccurate
records.” Electronic Logging Devices, 80 Fed. Reg. at
78,306.    In addition, the Administration had previously
concluded that there was a compliance problem in the offing.
In 1987, the agency stated that “an extension beyond 12
consecutive hours would increase the likelihood that drivers
would be able to exceed the 10-hour driving limitation without
                               32
detection.” Hours of Service of Drivers, 52 Fed. Reg. 41,718,
41,719 (Oct. 30, 1987); see also Hours of Service of Drivers,
45 Fed. Reg. at 22,043 (“[S]ince [the Federal Highway
Administration] is expanding the area of operation fourfold
[from a 50-mile radius to a 100-mile radius], a limitation is
necessary to ensure that the hours of service are not violated.”).

     When an agency changes position, it must “‘display
awareness that it is changing position’ and ‘show that there are
good reasons for the new policy.’” Encino Motorcars, LLC
v. Navarro, 579 U.S. 211, 221 (2016) (quoting FCC v. Fox
Television Stations, Inc., 556 U.S. 502, 515 (2009)). That is
required not because “the mere fact of policy change” is a
problem, but rather because agencies must reasonably explain
why “facts and circumstances that underlay or were
engendered by the prior policy” are now being cast aside. Id.
at 222 (citation omitted).

     The Administration explained its change and
acknowledged its earlier finding that electronic logging devices
increase compliance. Final Rule, 85 Fed. Reg. at 33,407.
The agency also admitted that the Final Rule’s change could
create “monitoring compliance and enforcement challenges
under the short-haul provision.” Id. at 33,406.

     The Administration nevertheless gave a sufficient
explanation for its new conclusion that expanding the
recordkeeping exemption will not “increase the opportunities
to falsify time records.” 85 Fed. Reg. at 33,406. While
recognizing that drivers would leverage some of the additional
two duty hours “to spend time with customers[] [and] respond
to changes in market demand[,]” the Administration also
predicted that the additional time would not be fully used for
non-driving work. Id. The additional time in which to drive
the same 11 hours as before “remove[s] pressure [on] short-
                               33
haul drivers to ‘beat the clock’” of the previous 12-hour duty
limit, thereby making compliance more attainable as a practical
matter. Id.

    The Administration also reasoned that the change would
bring the short-haul exemption into line with the 14-hour
workday limit for the long-haul and non-commercially licensed
short-haul drivers, which would “simplify enforcement” of the
regulations both by the motor carriers supervising their drivers
and by other enforcement personnel. 85 Fed. Reg. at 33,409–
33,410. The Administration, in other words, reasoned that its
changes would not increase noncompliance because simpler,
more flexible rules are more easily followed and effectively
enforced.

     The Administration next pointed out that “short-haul
operations are essentially self-limiting because of the nature of
the operations and requirement to return to the reporting
location” daily. 85 Fed. Reg. at 33,408. The agency
concluded that increasing the workday to 14 hours would not
affect those inherent constraints on noncompliant overworking
because short-haul drivers “rarely approach the 11-hour
driving limit.” Id. at 33,408. The Administration added that
“[s]hort-haul drivers do not have the opportunity to pause the
14-hour clock while drivers are loading and unloading[.]” Id.
at 33,407. Also, because drivers must return to their reporting
location, “[s]afety investigators” can continue to “examine
time cards and other [hours of service] records during
compliance investigations” and so can effectively monitor the
14-hour time limit. Id. In the agency’s view, therefore, the
12-hour on-duty limit was simply unnecessary to enforce the
11-hour driving limit.

   Finally, the agency predicted that “the decrease in the
number of carriers using [electronic logging devices] [would]
                              34
be limited because the change impacts only the [commercially
licensed drivers] who currently travel between 100 and 150
* * * miles from the normal work reporting location and return
to that location within 12 to 14 hours each day.” 85 Fed. Reg.
at 33,407; see also id. at 33,409 (cross-referencing Regulatory
Impact Analysis for discussion of estimate). To arrive at that
conclusion, the Administration reviewed requests for an
exemption from the prior hour limit it had received between
2015 and 2019, as well as comments about driver practices
under existing exemptions. See FEDERAL MOTOR CARRIER
SAFETY ADMIN., REGUL. EVALUATION OF THE 2020 HOURS OF
SERVICE        FINAL      RULE      23–24       (Feb.   2020),
https://www.fmcsa.dot.gov/sites/fmcsa.dot.gov/files/2020-
06/HOS%20RIA.PDF (last accessed July 18, 2022).

     Given the deference afforded to the Administration and
our narrow standard of review, those observations met the APA
threshold of a sufficient explanation for why neither electronic
logging devices nor a 12-hour workday limit were necessary to
achieve equivalent compliance.

     In so ruling, we expressly do not rely on some other
reasons advanced by the Administration. For example, the
Administration said that electronic logging devices are not
cost-effective for short-haul drivers. While this point may
help address why some level of increased noncompliance is
outweighed by other benefits, it says nothing about why the
Final Rule will not harm compliance or increase opportunities
to falsify records.

     The agency’s explanation that “the techniques currently
used to enforce the [hours-of-service] requirements for short-
haul drivers will be the same whether the maximum work shift
is 12 or 14 hours” also misses the mark. Final Rule, 85 Fed.
Reg. 33,406. By taking as its reference point the current
                               35
short-haul exemption’s enforcement techniques, without
establishing equivalency between those techniques and the
automated enforcement provided by electronic logging, the
Administration failed to address the fact that its rule increases
the pool of drivers exempted from its more effective
enforcement mechanism. That rationale also forgets the
Administration’s prior factual finding that a 12-hour duty
window was a more effective measure for enforcing a 10-hour
driving limit than a 15-hour duty window. See Hours of
Service of Drivers, 45 Fed. Reg. at 22,043; see also Hours of
Service of Drivers, 52 Fed. Reg. at 41,719.

    Having said that, what matters is that the Administration
gave an adequate and record-based explanation for its
abandonment of its prior positions and its adoption of a new
approach. That suffices for our limited review.

                               B

     The Highway Advocates separately challenge the Final
Rule’s changes to the 30-minute break requirement for
property-carrying commercial motor carriers. They object
specifically to (i) the change from rest-required breaks to just
having non-driving work intervals, and (ii) the new
requirement that drivers take the break after 8 hours of driving,
rather than 8 hours of working. The Highway Advocates
claim that, in adopting these changes, the Administration
insufficiently accounted for the cumulative fatigue engendered
by non-driving tasks over the course of a 14-hour workday, and
failed to explain how the modifications are neutral as to driver
health. The Final Rule survives arbitrary and capricious
review here as well.
                               36
                               1

                               a

     On the question of driver fatigue over a 14-hour workday,
the Administration relied primarily on the 2011 Blanco study
to find that permitting drivers to engage in non-driving work
during mandatory 30-minute breaks would be safety neutral.
Certainly a “key take-away” of the Blanco study was that
“driving time occurring later in the driver’s workday due to
performing non-driving tasks earlier in the workday[] has a
negative safety effect.” J.A. 22. The Blanco study noted
that the “time-on-task effect” captured in the data when driving
occurred later in the workday “may be the result of the
inclusion of non-driving work (in addition to the driving work)
which represented a considerable portion of the [commercial
motor vehicle] drivers’ workday[.]” J.A. 25.

     But central to the Administration’s decision here was the
Blanco study’s other critical finding: “When non-driving
activities (both work- and rest-related) were introduced during
the driver’s shift—creating a break from the driving task[,]” the
“risk of being involved in a[] [safety critical event] during the
1-hour window after the break” was “significantly reduced[.]”
J.A. 25.

     The Administration acknowledged that when it first
imposed a 30-minute off-duty, no-work-allowed break in 2011,
it had relied on the Blanco study’s finding “that off-duty breaks
resulted in a greater decrease in subsequent safety critical
events * * * than on-duty breaks.” J.A. 214. But after
looking more closely at what kind of breaks the Blanco study
considered to be “on-duty” or “off-duty,” the Administration in
2020 found that there was less of a difference in the benefit
than it had originally assumed. Final Rule, 85 Fed. Reg. at
                                 37
33,412, 33,416–33,417.         Specifically, the Blanco study
categorized time spent “rest[ing] during [the] duty period[,]”
perhaps eating or sleeping in the cab of a truck, as an “on-duty”
break.      J.A. 214–215 (formatting modified).          Yet the
Administration considered that kind of break an “off-duty”
break. Once that type of break was added to the Blanco
study’s “off-duty” category, the Administration noticed no
statistically significant difference in the reduction of safety
critical events in the hours after a break from all work and a
break only from driving. On that basis, the Administration
decided that on- and off-duty breaks reduced safety critical
events throughout 14-hour workdays to the same degree.

    The Administration also pointed to collision data from the
operation of certain hazardous material vehicles that, for seven
years, had allowed on-duty time to satisfy its 30-minute break
requirement. Analyzing data two years before and after that
exemption from the 30-minute off-duty break requirement, the
agency did “not discover[] evidence of adverse safety
impacts[.]” J.A. 217.4

     4
          Highway Advocates argue that the Administration cannot
rely on the hazardous material vehicle data because “it did not refer
to the Regulatory Impact Analysis’s discussion of those
exemptions.” Highway Advocates Reply Br. 24. However, the
Final Rule generally incorporated the “synthesis of research
conducted specific to current [hours of service] practices,
stakeholder comments, and analysis of the impacts resulting from
changes to the [hours of service] provisions” in the Regulatory
Impact Analysis. Final Rule, 85 Fed. Reg. at 33,438. On top of
that, the Administration expressly referenced that Regulatory Impact
Analysis for its change to the 30-minute break rule. Id. at 33,445
(“As discussed above and in the [Regulatory Impact Analysis] * * *
[the agency] anticipates that an on-duty break from driving[] will not
adversely affect safety relative to the previous requirements.”).
                                 38

     Highway Advocates argue that this data was of diminished
relevance because, for those hazardous material operations,
agency regulations “require driver attendance [with the cargo]
when transporting [certain] hazardous cargo[,]” even while the
vehicle is stopped, “without [doing] other work[.]” Final
Rule, 85 Fed. Reg. at 33,417; accord J.A. 216. So in the
Highway Advocates’ view, the breaks taken by hazardous
material operators to fulfill their 30-minute break requirement
are not comparable to the kinds of on-duty breaks that other
commercial drivers might take.5

      The Administration was forthright about the nature of the
hazardous material drivers’ “on-duty not driving time[,]” J.A.
216 & n.52. And it acknowledged that hazardous-material
drivers’ breaks did not perfectly line up with the on-duty, non-
driving breaks that would now be allowed for other drivers,
which could include bathroom and food breaks, “loading or
unloading a truck, completing paperwork, or stopping for fuel.”
Final Rule, 85 Fed. Reg. at 33,436. Having recognized the
limitations of the data, the Administration’s takeaway that it
still had “not discovered evidence of adverse safety impacts”
from on-duty break periods, J.A. 217, remained a plausible
assessment given the information before it. And even if this
study would not have been sufficient to support the

     5
        Some, but not all, of the exemptions allowed drivers “to
count up to 30 minutes of their on-duty attendance time toward a
required rest break” only “if they perform no other on-duty activities
during the rest-break period.” Hours of Service of Drivers:
Application for Exemption; American Trucking Ass’ns, Inc., 80 Fed.
Reg. 50,912, 50,913 (Aug. 21, 2015); compare id., with Hours of
Service of Drivers:          National Tank Truck Carriers and
Massachusetts Motor Transportation Association; Application for
Exemption, 83 Fed. Reg. 15,221 (April 9, 2018) (granting exemption
without such limitation).
                                39
Administration’s conclusion alone, it bolstered the
Administration’s reliance on the reevaluated Blanco study.

     The Administration further reasoned that dispensing with
the 30-minute non-working break would increase safety by
reducing the operators’ incentive to drive “more aggressively”
at the end of their shift to stay within their work-hour limits and
avoid the downtime of the break requirement. Final Rule, 85
Fed. Reg. at 33,416. In the agency’s view, “the 30-minute
off-duty break generates pressure as drivers attempt to keep on
schedule.” Id.

     Given the record as a whole, the Administration
sufficiently justified its conclusion that both on-duty and off-
duty breaks taken before more than 8 hours of driving elapse
provide a sufficiently equivalent reset to keep drivers safe and
alert.

     Still, in Highway Advocates’ view, the Administration
failed to address the cumulative fatigue that arises when drivers
work a 14-hour day with only working breaks from driving and
no off-duty time to rest.       The new rule, they explain,
effectively increases the long-haul driver’s already long work-
duty day by an additional 30 minutes.

     The Administration did in fact address the cumulative
effects of fatigue. To start, it concluded that drivers would
not commonly work the full 14 hours. It found that, for ten
trucking companies operating between 2013 and 2016, only
4% of shifts ran over 13.5 hours. Final Rule, 85 Fed. Reg. at
33,419. The agency explained that the change to the 30-
minute break “would affect only the amount of work performed
in shifts taking more than 13.5 hours to complete.” Id. In
other words, before the rule change, drivers could have worked
a maximum of 13.5 hours in a shift—the 30-minute break
                               40
would round out the rest of the 14 hours—and yet few were
doing so. That suggested to the Administration that drivers
are not being pushed to work every available minute, and the
same would be true under the new system.

     Plus, even the small percentage of 14-hour days would be
whittled down further, the Administration explained, because
the change to the 30-minute break requirement would “not
significantly decrease the number of breaks being taken by
drivers.” Final Rule, 85 Fed. Reg. at 33,418. The agency
based this estimation “on the feedback provided during the
public listening sessions and the written comments provided by
individuals identifying themselves as drivers[.]” Id. To be
sure, some drivers voiced the contrary view. But balancing
conflicting evidence is the agency’s job, not ours, as long as the
agency reasonably weighs evidence both supporting and
undermining its final conclusion. See National Ass’n of
Regul. Utility Comm’rs v. FCC, 737 F.2d 1095, 1124 (D.C. Cir.
1984) (“A degree of agency reliance on [comments from
affected parties] is not only permissible but often
unavoidable.”); accord American Great Lakes Ports Ass’n v.
Schultz, 962 F.3d 510, 516 (D.C. Cir. 2020).

                                b

     Relatedly, the Highway Advocates argue that the
Administration failed to explain how allowing on-duty breaks
only after 8 hours of driving could be safety neutral for long-
haul operators that drive 8 hours or fewer within a 14-hour
workday. Under the Final Rule, the new 30-minute break
requirement would not trigger at any point within the 14-hour
duty period for those who drive fewer than 8 hours in the day.
85 Fed. Reg. at 33,396. That means that a driver could
conduct strenuous “on-duty non-driving work for [8] hours
straight without any break[,] and then get behind the wheel of
                              41
an 80,000-pound [commercial motor vehicle] and drive for [6]
hours” straight. J.A. 282.

     The Administration acknowledged that this could happen,
but it believed that such drivers were “unlikely to accumulate
the levels of fatigue necessitating a mandatory 30-minute
break” because of breaks that “naturally occur during their
workday.” Final Rule, 85 Fed. Reg. at 33,418. The
Administration pointed to comments indicating that “routine[]”
stops, such as food and restroom stops, would continue. Id.
The Final Rule then specifically considered whether drivers
who drove fewer than 8 hours would still take such routine
breaks. Id. at 33,419. The Administration noted that
comment responses “were almost equally split” between those
who said they would take a break with fewer than 8 hours of
driving and those that would not. Id. Considering those
comments as well as the likelihood of loading and unloading
stops, the agency reasonably predicted that “most drivers who
drive for fewer than 8 hours” would continue to have “naturally
occurring breaks * * * during the workday.” Id.

    In short, the Administration reasonably explained why the
new rule was safety neutral by considering both the safety
benefit of decreased pressure to drive aggressively and the
prospect of maintaining a roughly equivalent number of breaks
as before the rule change.

                              2

     Highway Advocates separately argue that, in modifying
the 30-minute break requirement to allow working breaks, the
Administration failed to adequately consider the impact on
driver health of increased daily and weekly duty time. We
find no such error.
                                42
     The Final Rule specifically considered driver health and
concluded that the added break flexibility would potentially
decrease stress for drivers. 85 Fed. Reg. at 33,447. More
specifically, the Administration anticipated that the Final Rule
would “empower drivers to make informed decisions” about
the timing and location of breaks “based on the current
situation, and thus the rule could lead to a decrease in stress and
subsequent health benefits.” Id.

     Highway Advocates point out that, in 2011, the
Administration estimated that the 30-minute off-duty break
requirement “alone” would reap $94 million in health benefits.
J.A. 35. In calculating that dollar figure, the agency “assumed
the 30-minute break provision [would] provide benefits only
by reducing cumulative on-duty hours and limiting the chances
for long driving days; no additional benefits [were] counted for
the refreshing or ‘resetting’ effect breaks are often thought to
have on drivers who have grown fatigued during the course of
a long, continuous drive.” J.A. 33. “[L]ong work hours[,]”
the Administration explained, “are often linked to insufficient
sleep, obesity, and cardiovascular disease.” J.A. 32.

     To be sure, the Final Rule failed to directly address the
dollars-and-cents health benefit associated with the 30-minute
non-work break.        But the Administration justified its
conclusion that driver health would not be adversely impacted
because “the rule provides greater flexibility for drivers to take
breaks from the driving tasks and greater flexibility to obtain
recuperative sleep[.]” Final Rule, 85 Fed. Reg. at 33,397.
In other words, because drivers now have 30 more minutes to
adjust to unexpected “weather, traffic, [and] detention times,”
they can “take breaks without penalty when they need rest.”
Id. In addition, drivers could gain more restorative sleep
because the elimination of the 30-minute off-duty break could
                              43
“allow drivers to reach their destination earlier.”      Id. at
33,398.

     The Administration added that, while “[t]otal hours driven
or worked could increase or decrease on a given day,” it did
“not anticipate that these time shifts [would] negatively impact
drivers’ health.” Final Rule, 85 Fed. Reg. at 33,447. This
explanation fits neatly with the agency’s prior determination
that only approximately 4% of all shifts were susceptible to
being lengthened by the rule change. Id. at 33,419; see also
id. at 33,397–33,398. And any health effect would be further
diminished because drivers are likely to continue to take
routine off-duty breaks. Id. at 33,418.

     In short, the Administration not only directly tackled the
issue of driver health, but also reasonably explained why the
health benefits estimated in the 2011 Rule would continue
under the modified 30-minute break rule. That met the
APA’s requirements.

                              IV

    For all those reasons, we deny the petition for review.

                                                    So ordered.